Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 22 has been amended as follows:
On line 12 of the claim “an coronal flank” has been amended to read --a coronal flank--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the claimed dental implant comprising an elongated body, an external thread, and a flute, wherein the flute has a coronal flunk providing a cutting edge, an apical flank and a flute base between the coronal flank and the apical flank, the flute base being included along a straight line in a longitudinal cross section of the helical flute and the flute base being inclined toward the longitudinal axis in the direction of the coronal end in combination with the other claimed limitations.
With respect to claim 22, the claimed dental implant comprising an elongated body, an external thread, and a flute, wherein a pitch of the flute is different from a pitch of the thread, wherein the at least one helical flute compress a flute base and a coronal flank with a straight portion positioned coronally of the flute base, the flute bas, as measure in the longitudinal cross section of the implant, being included toward the longitudinal axis in the direction of the coronal end, the flute base included along a straight line in a longitudinal cross section of the helical flute in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/4/2021